Citation Nr: 1434485	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-09 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to April 1977 and from November 1990 to April 1991.  The Veteran also had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Georgia Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's petition to reopen the claim for service connection for a low back disability.

In September 2013, the Veteran submitted additional medical evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).  

In December 2013, the Board remanded the issue on appeal to reschedule the Veteran's requested Board hearing.  As the action specified in the remand has been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified before the undersigned Veterans Law Judge at a June 2014 videoconference hearing.  A transcript of this hearing is in the Virtual VA paperless claims file associated with the Veteran's appeal.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  In a final April 2006 rating decision, the RO denied the Veteran's petition to reopen the claim for entitlement to service connection for a low back disability.

2.  The evidence received since the April 2006 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision that denied the Veteran's petition to reopen the claim for service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the Board's favorable decision in reopening the claim of entitlement to service connection for a low back disability, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2013).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for a low back disability was denied in May 2005; the Veteran did not appeal this decision and it is final.  In an April 2006 rating decision, the RO found that new and material evidence had not been received to reopen the Veteran's previously denied claim for service connection for a low back disability.  In May 2006, the Veteran was advised of the rating decision and his appellate rights.  The Veteran initiated his appeal of the RO's denial in a May 2006 NOD.  In May 2007, the RO issued a statement of the case, but the Veteran did not file a Substantive Appeal (VA Form 9) to perfect his appeal.  The Board further observes that no evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the April 2006 rating decision.  Therefore, the April 2006 rating decision is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2013).  

In the May 2005 rating decision that denied the Veteran's claim for entitlement to service connection for a low back disability, the RO found that the Veteran had not presented evidence that he had a "chronic" low back disability.  

Since the Veteran's last prior final denial in April 2006, the Board concludes that the new and material evidence requirement to reopen his claim has been satisfied.  The Veteran submitted private treatment records from December 2009 to September 2012 which reflect the Veteran's complaints and diagnoses for low back pain.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  These treatment records will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for a low back disability is reopened.  


ORDER

New and material evidence has been received, and the petition to reopen the claim of entitlement to service connection for a low back disability is granted, to this extent only.


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) (2013).  Active military, naval, or air service also includes any period of INACDUTRA in which the individual concerned was disabled from injury incurred in the line of duty.  Id. Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131.  ACDUTRA includes full time duty performed by members of the National Guard of any state or Reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

The Veteran contends that he injured his back while moving a garbage can full of water, that he received treatment for this injury at the time and that he has consistently had low back pain since that time.  The Veteran has testified that he could not recall the exact date of the injury.  He also stated that the injury occurred in 1991 or 1993.  See April 2005 statement and June 2014 Board hearing transcript.  An April 1993 service treatment record reflects that the Veteran sought treatment for low back pain, one day after reportedly carrying a large trash can full of water, and he was diagnosed with back strain.  

As noted, the Veteran had two verified periods of active duty service from January 1977 to April 1977 and from November 1990 to April 1991.  The Veteran also stated that he had 22 years of service and retired from the Georgia Army National Guard in 1999.  See April 2005 statement.  The Veteran's claims file contains service treatment records and examinations from his Georgia Army National Guard service, including an October 1976 enlistment examination.  However, the record does not show that the RO attempted to verify the Veteran's ACDUTRA and INACDUTRA with the Georgia Army National Guard.  As such records could provide information or evidence needed to substantiate the Veteran's claim for service connection, the AOJ should perform additional development to verify the Veteran's periods of ACDUTRA and INACDUTRA and confirm that all corresponding service treatment records and examination reports have been associated with the record.  

The Board observes that the Veteran was not afforded a VA examination for his low back disability.  The Board also finds that on remand a VA examination is necessary to determine whether the Veteran has a low back disability which is etiologically related to any incident of his military service, to include any period of ACDUTRA or INACDUTRA.  38 C.F.R. § 3.159(c)(4)(i) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact all appropriate records repositories, to include the National Personnel Records Center (NPRC), and request verification of qualifying periods of the Veteran's ACDUTRA or INACDUTRA during his Georgia Army National Guard service.  If such service is verified, also request any outstanding service medical and personnel records.  All records requests and responses received must be documented in the claims file or virtual record and all pertinent follow-up should be undertaken.  

The Veteran should be asked to submit any records in his possession that pertain to such periods of service.

2.  If necessary, the AOJ should contact Defense Finance and Accounting Service (DFAS) and request the Veteran's military pay records dating from October 1976 to December 1999 to verify the specific dates of any period(s) of ACDUTRA or INACDUTRA service.  All records requests and responses received must be documented in the claims file or virtual record and all pertinent follow-up should be undertaken.

3.  The AOJ should obtain any of the Veteran's outstanding treatment records for his low back disability that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file or virtual record.  

4.  After the above development has been completed, including verification and notation of the Veteran's exact periods of ACDUTRA and INACDUTRA, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and likely etiology of any current low back disability.  

The claims file, including a copy of this REMAND, must be made available to the examiner for review.

After a review of the record on appeal, the examiner should respond to the following: 

a.  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's current low back disability had its onset during active duty service or is otherwise etiologically related to any injury, illness, or event during his active duty service.

b.  Or, is it at least as likely as not (probability of 50 percent or more) that the Veteran's current low back disability was incurred in or aggravated by any verified period of ACDUTRA or INACDUTRA?

In providing the requested opinions, the examiner should consider the following:

The Veteran's lay statements that he injured his low back after carrying a full garbage can of water and that he has had low back pain consistently since that incident.  

An April 1993 service treatment record that documents the Veteran's complaint of low back pain one day after carrying a large trash can of water.  

A May 2006 private statement of Dr. Moorman which diagnosed the Veteran with lumbar segmental dysfunction, degenerative disc disease and sacroiliitis and opined that his low back disability was more likely than not directly related to his active duty service.  

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinions offered.

5.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


